Citation Nr: 0105133	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  00-01 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the combined evaluation of the veteran's service-
connected disabilities, currently calculated as 90 percent, 
is correct.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Air Force 
from May 1956 to March 1980.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in Houston, 
Texas, which separate grants of service connection for 
peripheral vascular insufficiency of the right and left lower 
extremities and assigned each a rating of 60 percent 
disabling, effective January 12, 1998.  The decision 
reflected that a combined evaluation of 90 percent was 
assigned for all of the veteran's service-connected 
disabilities, which includes a rating of 30 percent for 
coronary artery disease, status post aortocoronary bypass, 
times five, and atherosclerotic cardiovascular disease with 
right carotid artery occlusion. 


FINDING OF FACT

The veteran is currently service-connected for peripheral 
vascular insufficiency of the right lower extremity, 
evaluated as 60 percent disabling; peripheral vascular 
insufficiency of the left lower extremity, evaluated as 60 
percent disabling; and coronary artery disease, status post 
aortocoronary bypass times five and atherosclerotic 
cardiovascular disease with right carotid artery occlusion, 
evaluated as 30 percent disabling.  


CONCLUSION OF LAW

The criteria for a combined service-connected disability 
evaluation in excess of 90 percent have not been met.  
38 U.S.C.A. § 4.25 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the combined evaluation of his 
service-connected disabilities, currently calculated as 90 
percent disabling, is incorrect.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.  

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000). 

The Schedule provides a formula for determining the total 
schedular rating available for a veteran's service-connected 
disabilities.  This is accomplished by providing a total 
combined disability rating.  A combined rating results from 
the consideration of the efficiency of the individual as 
affected first by the most disabling condition, then by the 
less disabling condition, then by other less disabling 
conditions, if any, in the order of severity.  38 C.F.R. 
§ 4.25.  

Under 38 C.F.R. § 4.26 (2000) when a partial disability 
results from disease or injury of both legs, the ratings for 
the disabilities of the right and left sides are combined as 
provided by 38 C.F.R. § 4.25, and 10 percent of this value is 
added before proceeding with further combinations, or 
converting to degree of disability.  The bilateral factor 
will be applied to such bilateral disabilities before other 
combinations are carried out and the rating for such 
disabilities including the bilateral factor are to be treated 
as one disability for the purpose of arranging in order of 
severity and for all further combinations.  

The United States Court of Appeals for Veterans Claims (the 
Court) has upheld the denial of a claim in a case where a 
veteran disputed the mathematically correct application of 
38 C.F.R. § 4.25 with no dispute as to the accuracy of the 
individual ratings.  See Tumaning v. Brown, 4 Vet. App. 160, 
161 (1993).  

Factual Background

The veteran was service connected for hypertension in April 
1980, an evaluation of 10 percent disabling was assigned, 
effective April 1, 1980.   

In August 1997 the veteran was service connected for coronary 
artery disease, status post aortocoronary bypass, times five, 
and atherosclerotic cardiovascular disease with right carotic 
artery occlusion (formerly rated as hypertension), which was 
evaluated as 30 percent disabling from August 1, 1997.  He 
was also granted service connection for peripheral vascular 
insufficiency of the lower extremities and assigned a 20 
percent disabling evaluation.  The veteran's combined 
disability was calculated as 40 percent from August 1, 1997.  

The veteran filed a notice of disagreement with the RO's 
August 1997 rating decision as to the 20 percent disabling 
evaluation for peripheral vascular insufficiency of the lower 
extremities.  In August 1998 the RO issued another rating 
decision in which it determined that an error had been made 
and that the veteran was actually entitled to a 50 percent 
disabling evaluation for peripheral vascular insufficiency of 
the lower extremities, effective March 1996 to January 11, 
1998.  It also amended the rating and assigned a separate 60 
percent disabling evaluation for each lower extremity under 
38 C.F.R. § 4.104, Diagnostic Code 7115 (2000).  In light of 
the amended rating, the veteran's combined evaluation was 
calculated as 90 percent disabling, effective January 12, 
1998.  

In October 1988, the veteran's accredited representative 
provided argument as to why the veteran's combined disability 
rating should be 100 percent. In an August 1999 letter, the 
veteran, through his accredited representative, again 
provided contentions concerning what he believed was the 
correct calculation of the combined disability rating.  These 
calculations will be discussed below.  

The RO issued a statement of the case in December 1999 in 
which it concluded the veteran's combined evaluation of 
90 percent disabling was correct in accordance with 38 C.F.R. 
§ 4.25.  The RO's calculations are found on page 7 thereof.

Analysis

As discussed above, the evidence shows that the veteran is 
currently evaluated as 60 percent disabled for peripheral 
vascular insufficiency of the left lower extremity; 60 
percent disabled for peripheral vascular insufficiency of the 
right lower extremity; and 30 percent disabled for coronary 
artery disease, status post aortocoronary bypass times five 
and atherosclerotic cardiovascular disease with right carotid 
artery occlusion.  The combined disability rating, as 
calculated by the RO, is 94 percent, which was rounded down 
90 percent pursuant to the provisions of 38 C.F.R. § 4.25.  

The veteran argues that he is not receiving the proper total 
combined evaluation for his service-connected disabilities.  
For purposes of this appeal he is not arguing that the 
individual evaluations are in error, but that the RO has 
incorrectly calculated his total combined evaluation as being 
90 percent disabling.  The veteran and his representatives, 
in essence, have contended that their calculations result in 
a combined percentage of 94.68, not 94, which should be 
"double rounded" up to 100 percent.    

The veteran and his representative have applied rather 
convoluted mathematics to arrive at a combined rating 
percentage of "94.68".  They then argue that through the 
magic of "double rounding" the "94.68" percent should be 
rounded up to 95 percent and then to 100 percent.  

Setting aside whether the underlying math allowing an ascent 
from 94 percent to 94.68 percent has any validity, the fact 
of the matter is that the VA rating schedule does not allow 
for a combined rating to include a fraction of a percentage.  
In essence, the extra ".68 percent" is legally meaningless 
and the combined rating as calculated by both the RO and the 
veteran is 94 percent, which according to the rating schedule 
results in a rating of 90 percent [the nearest number 
divisible by 10].  Put in other words, there is no "double 
rounding" authorized by law, because fractions of 
percentages are not authorized.   

If, as the veteran suggests, he had a combined evaluation of 
94.68 percent and it were first rounded to 95 and then to the 
closest number divisible by 10, then the result would be a 
100 percent disability rating.  However, the formula provided 
under 38 C.F.R. § 4.25 uses only whole numbers and does not 
provide for "double rounding" to the closest number 
divisible by 10.  When the veteran's current combined 
evaluation of 94 percent is rounded to the closest number 
divisible by ten, 90 percent is the resulting combined 
disability rating.  Specifically, under the combined ratings 
table, Table I, 60 percent combined with 60 percent leads to 
84 percent; 8.4 percent (reflecting the bilateral factor) 
added to 84 percent before combining the remaining 
disabilities results in 92 percent; 92 percent combined with 
30 percent leads to 94; 94 rounded to the nearest number 
divisible by 10 results in a 90 percent disabling evaluation.  
See 38 C.F.R. §§ 4.25, 4.26.  

In a case such as this where the law and not the evidence is 
dispositive, the claim must be denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  




CONTINUED ON NEXT PAGE


ORDER

Entitlement to a combined service-connected disability rating 
in excess of 90 percent under 38 C.F.R. § 4.25 is denied.  



		
	Barry F. Bohan
	Member
Board of Veterans' Appeals



 

